Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicant on 12/07/21. 
Claims 1, 8, and 15 are amended
Claims 4, 11 and 18 are cancelled
No claims are added
Claims 1-3, 5-10, 12-17 and 19-23 are pending

Note:
Regarding Claims 1, 8 and 15, in claims 1, 8 and 15 recites: “identifying, by the one or more computing devices, one or more user preferences based on the user’s interaction with the user device, wherein at least part of the user interaction is input on the user device received by an application different from the website and the input is associated with a product in the inventory of products.”
In the above independent claims 1, 8 and 15, the claim limitations (underlined above):
- Applicants’ originally submitted specification in [0035]-[0039] only mentions the words “the prequalification microservice 102 may retrieve user preferences regarding products” in [0037]. In [0038] the specification discusses “The first product information may have been determined based on user interaction with the buyer application 144 by receiving inputs associated with one or more particular products or preferred product features. In some embodiments, the user may have selected a particular first product associated with the seller (e.g. available in the inventory of a seller).” Other than this quick and brief mention, there are no additional details provided on how the user preferences are retrieved, analyzed and used to determine user preferences for products. Based on [0037]-[0038], it is reasonably interpreted that the user is manually selecting the product or inputting the information. 
[0038]: The first product information may have been determined based on user interaction with the buyer application 144 by receiving inputs associated with one or more particular products or preferred product features. In some embodiments, the user may have selected a particular first product associated with the seller (e.g. available in the inventory of a seller). The seller application may also receive input for a request for a pricing a first product based on user activity at the seller location. Here, again, it is unclear how the claimed invention knows that a product is selected by the user and once the user makes the selection, how is the selection processed. Since the specification does not go into a lot of detail, the claims are being broadly interpreted in light of the specification and the rejections below are based on this broadest reasonable interpretation of the claim language in light of the specification.
Further, applicants have amended the claim limitations:
“generating, by the one or more computing devices and using a central service, a plurality of prequalification results, in parallel, for the product in a jailed environment, wherein each prequalification result corresponds to a respective entity of a plurality of entities, and each prequalification result of the plurality of prequalification result is generated using a methodology associated with the respective entity, and wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities;” (parts underlined are newly added).
During the interview held on 04/14/22, applicants discussed how the above limitation relates to the unique and distinct role the central server plays in the processing of loan applications in the present claimed invention as opposed to existing prior art. However, the breadth of the claim and the lack of references to how the central server is involved in processing this information in a unique manner makes it difficult for the examiner to see what the applicants were referring to. In fact, the central service is mentioned in an “apply it” manner. Also, applicants have not provided paragraphs of the specification that the amended claims refer to, so it is unclear if the paragraphs examiner is referring to are the same paragraphs are referring to in the specification. To the best of the examiner’s knowledge, it appears that the applicants are using paragraph [0048] of the specification, but this paragraph in the specification is much more specific and the claim limitation is very broad. For instance, the claim limitation “wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities” can simply be the difference between two separate websites like Gmail and Hotmail, where neither can “see” the information on the other. Similarly, on Lending Tree, when you apply, the lender information is displayed to you, but the lenders themselves are not seeing the information being displayed to you from different lenders. 
Applicants are welcome to call the examiner any time to discuss the above suggestions in detail. Further clarification will help move the case forward in prosecution. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-17 and 19-23 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-3, 5-7 and 21 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 8-14 and 22 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 15-17 and 19-20 and 23 is/are directed to a computer program product which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “A method for retrieving prequalification information, the method comprising: launching a website in response to the user device actuating a link including seller identifying information, the website including a request for user information; receiving a prequalification request including the user information and the seller identifying information included in the link from the user device; identifying the seller based on the seller identifying information embedded in the actuated link; retrieving an inventory of products available at the seller using the seller identifying information; identifying one or more user preferences based on the user's interaction with the user device; identifying, one or more user preferences based on the user’s interaction with the user device, wherein at least part of the user interaction is input on the user device received by an application different from the website and the input is associated with a product in the inventory of products; generating a prequalification result, in parallel, for the product in a jailed environment, wherein each prequalification result corresponds to a respective entity of a plurality of entities, and each prequalification result of the plurality of prequalification result is generated using a methodology associated with the respective entity, and wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities; routing the prequalification result from the service to the user device and a seller device using the seller identifying information; routing information about the product to the seller device using the seller identifying information; receiving the information about the product embedded in a request to generate a first pricing structure for the product; generating, a first pricing structure for the product based on a prequalification result corresponding to the product based on receiving the request to generate the first pricing structure for the product within a predetermined time frame of generating the prequalification result; correlating the purchase request with the prequalification request based on the purchase request being for the user for which the prequalification request was processed; generating a second pricing structure for the product using the prequalification result and the first pricing structure, in response to determining the purchase request was received within a predetermined time period of generating the first pricing structure, wherein data included in the second pricing structure is the same as data included in the first pricing structure.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to providing a secure unified system for users to get prequalified for a loan with one or more financial institutions (see applicants’ specification [0013]). Managing a secure unified system for users to get prequalified for a loan with one or more financial institutions for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 1 is/are recite substantially similar limitations to independent claims 8 and 15 is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “by one or more computing devices, for display on a user device, by the one or more computing devices, by the one or more computing devices and using a central service; A system for retrieving prequalification information, the system comprising: a memory; a processor in communication with the memory, the processor configured to: A non-transitory computer-readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors to perform operations comprising:”, such that it amounts to no more than: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1, 8 and 15 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-23 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 2 recite “further comprising confirming, by the one or more computing devices, the purchase request was received within a specified time period of the prequalification request.” As a result, Examiner asserts that dependent claims, such as dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-23 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “by one or more computing devices, for display on a user device, by the one or more computing devices, by the one or more computing devices and using a central service; A system for retrieving prequalification information, the system comprising: a memory; a processor in communication with the memory, the processor configured to: A non-transitory computer-readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors to perform operations comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0015]-[0018], [0024]-[0030]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-23 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 8 and 15. As a result, Examiner asserts that dependent claims, such as dependent claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-23 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 8,433,650) Thomas; Neil, further in view of Liberty; Michael A. et al. (US 2014/0172531) and Emswiler; D. Loudoun (US 2014/0040113) .

As per claims 1, 8 and 15: Thomas shows:
A method for retrieving prequalification information, the method comprising (Thomas: claim 1): 
A system for retrieving prequalification information, the system comprising: a memory (Thomas: claim 1); 
a processor in communication with the memory, the processor configured to (Thomas: claim 1):
A non-transitory computer-readable medium storing instructions that when executed by one or more processors of a device cause the one or more processors to perform operations comprising (Thomas: claim 1):
Regarding the claim limitations below:
“launching, by one or more computing devices, a website for display on a user device in response to the user device actuating a link including seller identifying information, the website including a request for user information”
Here, even though Thomas shows most of the claim limitation above (as is discussed below, Thomas does not show “in response to the user device actuating a link including seller identifying information” which applicants in the specification see [0079]: describe as a “The link may be a hyperlink to a website or a QR code. The seller may provide this link through email or text message.” 
Secondary reference Liberty shows “in response to the user device actuating a link including seller identifying information” ([0004]: The computer system then generates a second, different tokenized QR code that includes encrypted account information for the seller. This reads on the claim limitation above).
Reference Thomas and Reference Liberty are analogous prior art to the claimed invention because both references serve as intermediary interfaces between a sellers and purchasers.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Liberty in the disclosure of Reference Thomas, in order to provide for a system that facilitates directly purchasing items from a seller using a QR code ([0005]) and providing system architectures that include a plurality of independent components that each contribute to the functionality of the system as a whole.  This modularity allows for increased flexibility when approaching issues of platform scalability and, to this end, provides a variety of advantages as taught by Reference Liberty (see at least in [0035]) so that the process of serving as intermediary interface between sellers and purchasers can be made more efficient, effective and scalable as the needs of the business grow or change (see Liberty [0035]).  
Further, Thomas shows:
launching, by one or more computing devices, a website for display on a user device, the website including a request for user information (Thomas: col. 4, lines 30-32: “using a lender 'link' on the agent's Website or going on the Internet to a lender's Website directly” reads on the claim limitation above “launching, by one or more computing devices, a website for display on a user device”. Thomas: Col. 43, lines 32-40: “when buyer first enters the process, for example, through an Internet 'portal' or Website 5 (See FIG. le)…., indicates they are a buyer 156, 157, 158, 159, … process and system can for example automatically prompt buyer to perform one or more of the following tasks and processes”. This reads on the claim limitation above “the website including a request for user information”. Thomas, col. 31, lines 1-11: Seller Virtual Desktop which saves all of the seller information. Also see, col. 35, lines 55-65, where the service provider is able to retrieve all the documents or information related to the property from the electronic File Drawer in Fig. 8. Further, see col. 36, lines 53 – col. 37, lines 1-5: where the Mortgage personnel similarly are able to retrieve all the information related to the property, including buyer and seller sale contract information which includes both buyer and seller information. Thomas: Col. 18, lines 27-34: relational database, Col. 11, lines 56-67, col. 12, lines 1-39, Fig. 26 and 26a, shows how data is collected and stored and the relational database is used to different pieces of information and correlate them to one another. This reads on the claim limitation “seller identifying information”); 
Further, Thomas shows:
receiving, by the one or more computing devices, a prequalification request including the user information and the seller identifying information included in the link from the user device (Thomas, Fig. 16, shows “search and prequalify” where information about the user has been displayed. Also, see col. 58, lines 39-64. Thomas, col. 31, lines 1-11: Seller Virtual Desktop which saves all of the seller information. Also see, col. 35, lines 55-65, where the service provider is able to retrieve all the documents or information related to the property from the electronic File Drawer in Fig. 8. Further, see col. 36, lines 53 – col. 37, lines 1-5: where the Mortgage personnel similarly are able to retrieve all the information related to the property, including buyer and seller sale contract information which includes both buyer and seller information. Thomas: Col. 18, lines 27-34: relational database, Col. 11, lines 56-67, col. 12, lines 1-39, Fig. 26 and 26a, shows how data is collected and stored and the relational database is used to different pieces of information and correlate them to one another. This reads on the claim limitation “seller identifying information”); 
identifying, by the one or more computing devices, the seller based on the seller identifying information embedded in the actuated link (Thomas, col. 31, lines 1-11: Seller Virtual Desktop which saves all of the seller information. Also see, col. 35, lines 55-65, where the service provider is able to retrieve all the documents or information related to the property from the electronic File Drawer in Fig. 8. Further, see col. 36, lines 53 – col. 37, lines 1-5: where the Mortgage personnel similarly are able to retrieve all the information related to the property, including buyer and seller sale contract information which includes both buyer and seller information);
retrieving, by the one or more computing devices, an inventory of products available at the seller using the seller identifying information (Thomas, col. 26, lines 28-46: Buyer Virtual Desktop allows searching for a property in the Builder Home Inventory Database, this reads on “retrieving, by the one or more computing devices, an inventory of products available at the seller” where the builder reasonably reads on the “seller”. In col. 18, lines 34-67, builder information, col. 25, lines 8-35, or the home builder's subdivision inventory database reads on “seller identifying information”); 
Regarding the claim limitations below:
“identifying, by the one or more computing devices, one or more user preferences based on the user's interaction with the user device, wherein at least part of the user interaction is input on the user device received by an application different from the website and the input is associated with a product in the inventory of products;
identifying, by the one or more computing devices, a product from the inventory of products available at the seller based on the one or more user preferences” 
Please see Note above, in light of the specification [0035]-[0039], the above claim is being rejected. Here, even though Thomas shows most of the claim limitation above (as is discussed below, Thomas does not show selection or input of user preferences and as such does not show “one or more user preferences based on the user's interaction with the user device”.) Thomas does show the claim limitation “a product from the inventory of products available at the seller based on the one or more user preferences” (see Thomas, col. 26, lines 28-46: Buyer Virtual Desktop allows searching for a property in the Builder Home Inventory Database).
Secondary reference Liberty shows “one or more user preferences based on the user's interaction with the user device” ([0047]-[0048]: where user preferences including information about the user, for instance, user demographic, user’s purchasing history and payment history are all used to determine user preferences. This reads on the claim limitation above). 
Further, reference Thomas in view of Liberty shows “wherein at least part of the user interaction is input on the user device received by an application different from the website and the input is associated with a product in the inventory of products” 
Reference Thomas shows the application server (Fig. 1, #45 and related text) and the ancillary databases & systems (Fig. 1, #75, Fig. 1A and related text. Here, the ancillary database & systems reads on “wherein at least part of the user interaction is input on the user device received by an application”. Thomas also shows “website” at least in Figs. 1e, 1f and 1h and related text. 
Reference Liberty: [0073]: The QR code 512 may be provided to the user (i.e. to the user's mobile device 501) in a variety of different manners….. The QR code 512 may be displayed on a website or in an application in conjunction with the good or service.
Reference Thomas and Reference Liberty are analogous prior art to the claimed invention because both references serve as intermediary interfaces between a sellers and purchasers.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Liberty in the disclosure of Reference Thomas, in order to provide for a system that facilitates directly purchasing items from a seller using a QR code ([0005]) and providing system architectures that include a plurality of independent components that each contribute to the functionality of the system as a whole.  This modularity allows for increased flexibility when approaching issues of platform scalability and, to this end, provides a variety of advantages as taught by Reference Liberty (see at least in [0035]) so that the process of serving as intermediary interface between sellers and purchasers can be made more efficient, effective and scalable as the needs of the business grow or change (see Liberty [0035]).  
Regarding the claim limitations below:
“generating, by the one or more computing devices and using a central service, a plurality of prequalification results, in parallel, for the product in a jailed environment, where in each prequalification result corresponds to a respective entity of a plurality of entities, and each prequalification result of the plurality of prequalification result is generated using a methodology associated with the respective entity, and wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities” 
Please see Note above for details on claim interpretation. Thomas shows “generating, by the one or more computing devices and using a central service, a plurality of prequalification results, in parallel, for the product in a jailed environment, where in each prequalification result corresponds to a respective entity of a plurality of entities, and each prequalification result of the plurality of prequalification result is generated using a methodology associated with the respective entity”, col. 36, lines 53 – col. 37, lines 1-5: where the Mortgage personnel similarly are able to retrieve all the information related to the property, including buyer and seller sale contract information which includes both buyer and seller information. Further, col. 37, lines 5-25: where the virtual mortgage office is able to sell a prequalification letter to buyer based on the specific information related to the buyer. Here, the prequalification letter is based on the particular property the buyer initially picked so this reads on the claim limitation “specific to the seller”, because specific to the seller is reasonably understood as being specific to the current products/ inventory being sold by the seller (see applicants specification [0035] for details)).
However, Thomas in view of Liberty does not explicitly show “and wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities”. Emswiler shows the above limitations at least in Fig. 3 #304-308, [0033]: the matching module can be configured to cause the processing unit 103 to compare credit application data and/or credit score information associated with a borrower to one or more sets of selection criteria associated with a corresponding one or more lenders in order to match the borrower to one or more lenders. The aggregation module may then be configured to cause the processing unit 103 to aggregate and standardize one or more "best" offers received from respective matched lenders prior to presenting the offers to the borrower. [0052] Returning to FIG. 3, once one or more "best" offers have been received in association with respective matched lenders, the Loan Facilitator server 32 (e.g., a processor associated with the Loan Facilitator server 32 and executing an aggregation module) can aggregate the selected offers in a standardized comparable format and present those offers to the borrower. (Blocks 307 and 308).
Reference Thomas in view of Liberty and Reference Emswiler are analogous prior art to the claimed invention because both references serve as intermediary interfaces between sellers and purchasers.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Emswiler in the disclosure of Reference Thomas in view of Liberty, in order to provide for a system that facilitates obtaining multiple lender information all at once ([0033] and [0052]).  This modularity allows for Lender information standardization so that the borrower can compare results and make an educated decision. Lenders may be required to always submit at least one offer matching a loan program requested by the borrower. The goal of this standard is to ensure that borrowers receive offers that match what they originally requested as taught by Reference Emswiler (see at least in [0055]) so that the process of serving as intermediary interface between sellers and purchasers can be made more efficient, effective and scalable as the needs of the business grow or change (see Liberty [0035]); 
routing, by the one or more computing devices, the prequalification result from the service to the user device and a seller device using the seller identifying information (Regarding this claim limitation, it should be noted that applicants’ specification shows the claim limitations above in [0037]: “The central system 100 may route the prequalification results to the user device 140. In an embodiment, the central system 100 may transmit the prequalification results to the user device 140 be rendered on the buyer application 144. In another embodiment, the central system 100 may transmit the prequalification results to the user device 140 to be rendered on the same website or web application on which the user transmitted the prequalification request. The central system 100 may also transmit the prequalification results to the seller application 118, based on the identified seller. For example, the central application 100 may identify authentication details of a seller's ID. The central application 100 may transmit the prequalification results to the seller application 118 only viewable to the seller using the appropriate authentication details. The prequalification results may serve as a notification to the seller that the user is currently at the seller's location. The central application 100 may also store the prequalification results in the applications database 146.” In light of this description in the specification, the above limitation is simply routing the prequalification information to the buyer and seller and only allow seller to access it using appropriate authentication. 
Thomas: Col. 26, lines 55-65: where the seller’s virtual desktop receives an offer from the buyer. It is reasonably understood that any sales offer is going to include buyer’s pre-qualification information so that the seller can review the buyer’s intent and ability to buy the property accurately. Thomas, Fig. 16, shows “search and prequalify” where information about the user has been displayed. Also, see col. 58, lines 39-64. Thomas, col. 31, lines 1-11: Seller Virtual Desktop which saves all of the seller information. Also see, col. 35, lines 55-65, where the service provider is able to retrieve all the documents or information related to the property from the electronic File Drawer in Fig. 8. Further, see col. 36, lines 53 – col. 37, lines 1-5: where the Mortgage personnel similarly are able to retrieve all the information related to the property, including buyer and seller sale contract information which includes both buyer and seller information. Thomas: Col. 18, lines 27-34: relational database, Col. 11, lines 56-67, col. 12, lines 1-39, Fig. 26 and 26a, shows how data is collected and stored and the relational database is used to different pieces of information and correlate them to one another. This reads on the claim limitation “seller identifying information”. Further, Thomas shows user authentication at least in col. 24, lines 39-46, where any user, including the buyer and seller authentication is performed. Further, Thomas shows user authentication at least in col. 24, lines 39-46, where any user, including the buyer and seller authentication is performed. Further still, in col. 29, lines 21 – col. 30, lines 56, under the title “Seller Virtual Desktop”, shows many different instances where the seller is able to receive or send information and shared documents for the sale process); 
routing, by the one or more computing devices, information about the product to the seller device using the seller identifying information (Regarding this claim limitation, it should be noted that applicants’ specification shows the claim limitations above in [0037]: “The central system 100 may route the prequalification results to the user device 140. In an embodiment, the central system 100 may transmit the prequalification results to the user device 140 be rendered on the buyer application 144. In another embodiment, the central system 100 may transmit the prequalification results to the user device 140 to be rendered on the same website or web application on which the user transmitted the prequalification request. The central system 100 may also transmit the prequalification results to the seller application 118, based on the identified seller. For example, the central application 100 may identify authentication details of a seller's ID. The central application 100 may transmit the prequalification results to the seller application 118 only viewable to the seller using the appropriate authentication details. The prequalification results may serve as a notification to the seller that the user is currently at the seller's location. The central application 100 may also store the prequalification results in the applications database 146.” In light of this description in the specification, the above limitation is simply routing the prequalification information to the buyer and seller and only allow seller to access it using appropriate authentication. 
Thomas: Col. 26, lines 55-65: where the seller’s virtual desktop receives an offer from the buyer. It is reasonably understood that any sales offer is going to include buyer’s pre-qualification information so that the seller can review the buyer’s intent and ability to buy the property accurately. Thomas, Fig. 16, shows “search and prequalify” where information about the user has been displayed. Also, see col. 58, lines 39-64. Thomas, col. 31, lines 1-11: Seller Virtual Desktop which saves all of the seller information. Also see, col. 35, lines 55-65, where the service provider is able to retrieve all the documents or information related to the property from the electronic File Drawer in Fig. 8. Further, see col. 36, lines 53 – col. 37, lines 1-5: where the Mortgage personnel similarly are able to retrieve all the information related to the property, including buyer and seller sale contract information which includes both buyer and seller information. Thomas: Col. 18, lines 27-34: relational database, Col. 11, lines 56-67, col. 12, lines 1-39, Fig. 26 and 26a, shows how data is collected and stored and the relational database is used to different pieces of information and correlate them to one another. This reads on the claim limitation “seller identifying information”. Further, Thomas shows user authentication at least in col. 24, lines 39-46, where any user, including the buyer and seller authentication is performed. Further, Thomas shows user authentication at least in col. 24, lines 39-46, where any user, including the buyer and seller authentication is performed. Further still, in col. 29, lines 21 – col. 30, lines 56, under the title “Seller Virtual Desktop”, shows many different instances where the seller is able to receive or send information and shared documents for the sale process);
receiving, by the one or more computing devices, the information about the product embedded in a request to generate a first pricing structure for the product (Thomas: Fig. 16, #1660 shows multiple product links and any of the products reads on the claim above. Thomas: Fig. 25a, where any of the three can be the first pricing structure and the second pricing structure); 
generating, by the one or more computing devices, a first pricing structure for the product based on a prequalification result corresponding to the product based on receiving the request to generate the first pricing structure for the product within a predetermined time frame of generating the prequalification result (Thomas: Fig. 26a. Thomas: Fig. 25a, where any of the three can be the first pricing structure and the second pricing structure); 
receiving, by the one or more computing devices, a purchase request for the product (Thomas: Fig. 28 & 28a: reads on “purchase request”); 
correlating, by the one or more computing devices, the purchase request with the prequalification request based on the purchase request being for the user for which the prequalification request was processed (Thomas: Col. 18, lines 27-34: relational database, Col. 11, lines 56-67, col. 12, lines 1-39, Fig. 26 and 26a, shows how data is collected and stored and the relational database is used to different pieces of information and correlate them to one another. Thomas: Fig. 25a, where any of the three can be the first pricing structure and the second pricing structure); and 
generating, by the one or more computing devices, a second pricing structure for the specified product using the prequalification result and the first pricing structure, in response to determining the purchase request was received within a predetermined time period of generating the first pricing structure, wherein data included in the second pricing structure is the same as data included in the first pricing structure (Thomas: Fig. 25a, where any of the three can be the first pricing structure and the second pricing structure. Thomas: Col. 18, lines 27-34: relational database, Col. 11, lines 56-67, col. 12, lines 1-39, Fig. 26 and 26a, shows how data is collected and stored and the relational database is used to different pieces of information and correlate them to one another).

As per claims 2, 9 and 16: Thomas shows:
further comprising confirming, by the one or more computing devices, the purchase request was received within a specified time period of the prequalification request (Fig. 25 a, “Lock-in Period”).

As per claims 3, 10 and 17: Thomas shows:
further comprising interfacing, by the one or more computing devices, with a third-party credit system to execute a soft credit inquiry to generate the prequalification results, using the user information (Fig. 17).

As per claims 5, 12 and 19: 
wherein the purchase request is received from the seller device.
Here, even though Thomas shows most of the claim limitation above (as is discussed below, Thomas does not show “in response to the user device actuating a link including seller identifying information” which applicants in the specification see [0079]: describe as a “The link may be a hyperlink to a website or a QR code. The seller may provide this link through email or text message.” 
Secondary reference Liberty shows “in response to the user device actuating a link including seller identifying information” ([0004]: The computer system then generates a second, different tokenized QR code that includes encrypted account information for the seller. This reads on the claim limitation above).
Reference Thomas and Reference Liberty are analogous prior art to the claimed invention because both references serve as intermediary interfaces between a sellers and purchasers.
It would have been obvious to one of ordinary skill in the art to provide the teachings of Reference Liberty in the disclosure of Reference Thomas, in order to provide for a system that facilitates directly purchasing items from a seller using a QR code ([0005]) and providing system architectures that include a plurality of independent components that each contribute to the functionality of the system as a whole.  This modularity allows for increased flexibility when approaching issues of platform scalability and, to this end, provides a variety of advantages as taught by Reference Liberty (see at least in [0035]) so that the process of serving as intermediary interface between sellers and purchasers can be made more efficient, effective and scalable as the needs of the business grow or change (see Liberty [0035]).  

As per claims 6, 13 and 20: Thomas shows:
further comprising identifying, by the one or more computing devices, the seller device by using the seller identification information to retrieve the seller's authentication details of a seller application executing on the seller device (Fig. 29, shows seller names which reads on “seller identification information” in the claim).

As per claims 7 and 14: Thomas shows:
further comprising interfacing, by the one or more computing devices, with a third party credit system to execute a hard credit inquiry in response to the purchase request (col.33, lines 19-24: credit report or appraisal fee payment).

As per claims 21, 22 and 23: Thomas shows:
wherein the prequalification result routed to the seller device provides a notification to the seller that the user is at the seller's location (Fig. 17, col.33, lines 19-24: credit report or appraisal fee payment. Further, see col. 53, lines 45-57 shows: for example process 45, 45W can automatically prompt, call or notify a user, for example on a wireless device; process can automatically change `status` and screens showing status of services and tasks as described elsewhere herein; when service order is generated, confirmed or accepted, system and process 45, 45W can automatically generate a map and directions to a location and send to for example, a wireless automobile navigation computer, GPS wireless computing device or cell phone for navigation purposes).

Response to Arguments
Applicant’s Argument #1
Applicants argue on page(s) 8-12 of applicants’ remarks that the claims are not directed to an abstract idea. Applicants state that: “The claims, as amended, are distinct from the above-referenced examples. The claims recite limitations for securely applying entity-specific methodologies to generate prequalification results using a centralized service. (Specification, 4 [0020]) The claims, as amended, generate multiple prequalification requests, in parallel. U/d., J [0045] and [0048]). Each prequalification result may be associated with a different entity and each prequalification result may be generated using a different methodology, specific to each respective entity. (/d.). The prequalification results may be generated in a jailed environment, such that the methodology specific to each respective entity may be inaccessible to other entities. (/d.). Therefore, the claims are not directed to the abstract idea of organizing human activity. (/d.).” (See applicants’ remarks for more details). 
Response to Argument #1
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see Note above about applicants’ remarks related to the newly added claim limitations “identifying, by the one or more computing devices, one or more user preferences based on the user’s interaction with the user device, wherein at least part of the user interaction is input on the user device received by an application different from the website and the input is associated with a product in the inventory of products; and generating, by the one or more computing devices and using a central service, a plurality of prequalification results, in parallel, for the product in a jailed environment, wherein each prequalification result corresponds to a respective entity of a plurality of entities, and each prequalification result of the plurality of prequalification result is generated using a methodology associated with the respective entity, and wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities;”. When giving the claims broadest reasonable interpretation in light of the specification, applicants’ arguments above are unpersuasive. 
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). Please see 101 rejection above for details under the Step 2A, prong one. 
The claim limitations discussed in the 101 rejection above under Step 2A, prong one belong to the grouping of “certain methods of organizing human activity” because the claims are related to providing a secure unified system for users to get prequalified for a loan with one or more financial institutions (see applicants’ specification [0013]). Managing a secure unified system for users to get prequalified for a loan with one or more financial institutions for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 1 is/are recite substantially similar limitations to independent claims 8 and 15 is/are rejected under 2A for similar reasons to claim 1 above. These groups are used to identify if a claim recites an abstract idea. The groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
Under step 2A, the groupings are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract. Further, applicants’ arguments related to 2A prong 2 and 2B have been addressed in the 101 rejection above. 
The MPEP in 2106.04(a)(2) II Certain Methods of Organizing Human Activity, specifically as B. Commercial or Legal Interactions. "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Here, the MPEP recites two examples that are similar to the present application and have been shown by the courts to not pass the subject matter eligibility test under 35 U.S.C. 101. 
An example of a claim reciting business relations is found in Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). The business relation at issue in Credit Acceptance is the relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. 
Another example of subject matter where the commercial or legal interaction is business relations includes, processing information through a clearing-house, where the business relation is the relationship between a party submitted a credit application (e.g., a car dealer) and funding sources (e.g., banks) when processing credit applications, Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012).  
The facts of the cases above are very similar to the claimed invention and as such, the claims are considered to be an abstract idea. Further, as is shown in the Step 2A prong 2 and Step 2B, the additional elements of the claim do not help the claimed invention overcome the 101 rejection above. 

Applicant’s Argument #2
Applicants argue on page(s) 12-14 of applicants remarks that the claims are eligible under 35 U.S.C. 101 2A prong 2 and 2B (See applicants’ remarks for more details). 
Response to Argument #2
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
Please see Note above about applicants’ remarks related to the newly added claim limitations “identifying, by the one or more computing devices, one or more user preferences based on the user’s interaction with the user device, wherein at least part of the user interaction is input on the user device received by an application different from the website and the input is associated with a product in the inventory of products; and generating, by the one or more computing devices and using a central service, a plurality of prequalification results, in parallel, for the product in a jailed environment, wherein each prequalification result corresponds to a respective entity of a plurality of entities, and each prequalification result of the plurality of prequalification result is generated using a methodology associated with the respective entity, and wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities;”. When giving the claims broadest reasonable interpretation in light of the specification, applicants’ arguments above are unpersuasive. 
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. Please see the 101 rejection above, particularly, Step 2A prong 2. The additional elements discussed in the 101 rejection above are such that they amount to no more than: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1, 8 and 15 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Please see Note above about applicants’ remarks related to the newly added claim limitations “identifying, by the one or more computing devices, one or more user preferences based on the user’s interaction with the user device, wherein at least part of the user interaction is input on the user device received by an application different from the website and the input is associated with a product in the inventory of products; and generating, by the one or more computing devices and using a central service, a plurality of prequalification results, in parallel, for the product in a jailed environment, wherein each prequalification result corresponds to a respective entity of a plurality of entities, and each prequalification result of the plurality of prequalification result is generated using a methodology associated with the respective entity, and wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities;”. When giving the claims broadest reasonable interpretation in light of the specification, applicants’ arguments above are unpersuasive. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception…..As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) discussed in the 101 rejection above, particularly, Step 2B are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in [0015]-[0018], [0024]-[0030]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 8 and 15 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.

Applicant’s Argument #3
Applicants argue on page(s) 14-16 of applicants’ remarks that “generating, by the one or more computing devices and using a central service, a plurality of prequalification results, in parallel, for the product in a jailed environment, wherein each prequalification result corresponds to a respective entity of a plurality of entities, and each prequalification result of the plurality of prequalification result is generated using a methodology associated with the respective entity, and wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities; generating, by the one or more computing devices, a first pricing structure for the product based on a prequalification result corresponding to the product based on receiving the request to generate the first pricing structure for the product within a predetermined time frame of generating the prequalification result" as recited by claim 1, as amended. Liberty does not cure the deficiencies of Thomas.” (See applicants’ remarks for more details). 
Response to Argument #3
Applicants' arguments have been fully considered; however, the examiner respectfully disagrees.
“generating, by the one or more computing devices and using a central service, a plurality of prequalification results, in parallel, for the product in a jailed environment, wherein each prequalification result corresponds to a respective entity of a plurality of entities, and each prequalification result of the plurality of prequalification result is generated using a methodology associated with the respective entity, and wherein the jailed environment prevents access to a respective methodology associated with the respective entity to a different entity from the plurality of entities; 
generating, by the one or more computing devices, a first pricing structure for the product based on a prequalification result corresponding to the product based on receiving the request to generate the first pricing structure for the product within a predetermined time frame of generating the prequalification result” 
Please see Note above, in light of the specification [0045]-[0048], the above claim is being rejected. Here, even though Thomas shows most of the claim limitation above (as is discussed below, Thomas does not show selection or input of user preferences and as such does not show “one or more user preferences based on the user's interaction with the user device”.) Thomas does show the claim limitation “a product from the inventory of products available at the seller based on the one or more user preferences” (see Thomas, col. 26, lines 28-46: Buyer Virtual Desktop allows searching for a property in the Builder Home Inventory Database).
Applicants arguments are moot in view the new ground of rejection necessitated by the amendments made to previously presented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2015/0379632) MICHAEL; Joseph. This reference is a business method for efficient direct loan financing. It shows a) establishing a loan financing membership club on a website on a computer-based network, wherein the membership club comprises at least one loan borrower, at least two lenders, and at least one loan evaluation/ underwriting entity (Abstract).
NPL Reference:
Kantamneni, Nupur. Introducing Affirm Prequalification: Learn how it changes customer shopping behavior. Date: 07/25/2018. https://www.affirm.com/business/blog/prequalification
This reference is concerned with targeting customers with Affirm Prequalification lets customers know how much customers can responsibly spend on your site earlier in their shopping experience. By messaging Affirm Prequalification up the funnel, customers change their browsing behavior. They may have come to your site for an item based on a specific budget but now see that they can afford more spreading out their purchase over multiple months, and can buy more. Window shoppers now have more intent to follow through with a purchase when they see the spending power they have on your site.
Foreign Reference:
(AU 2015203014 A1) Ranft Joseph et al. This reference discloses a computer-implemented method comprising: comparing, by one or more computer systems, personal profile information of a consumer to financial product information for financial products; identifying, based on the comparing, one of the financial products with a higher relevance to the consumer relative to relevances of others of the financial products; and generating, based on the identified financial product, a financial product recommendation specifically for the consumer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624